Opinion issued December 20, 2012




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas


                             NO. 01-12-00682-CV


      ADAM J. ROBINSON, INDIVIDUALLY AND D/B/A SAMDAC
                    INDUSTRIES, Appellant

                                      V.

        MCGILL MAINTENANCE PARTNERSHIP LTD., Appellee


               On Appeal from the County Court at Law No. 2
                          Brazoria County, Texas
                     Trial Court Cause No. CI046567


                      MEMORANDUM OPINION

      Appellant, Adam J. Robinson, has neither paid the required fees nor

established indigence for purposes of appellate costs.   See TEX. R. APP. P. 5
(requiring payment of fees in civil cases unless indigent), 20.1 (listing

requirements for establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207

(West Supp. 2012), § 51.941(a) (West 2005), § 101.041 (West Supp. 2012) (listing

fees in court of appeals); Order Regarding Fees Charged in Civil Cases in the

Supreme Court and the Courts of Appeals and Before the Judicial Panel on

Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted

in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). After being

notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 5 (allowing enforcement of rule), 42.3(c) (allowing

involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         2